1

2                                   UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5    BRENDAN NASBY,                                           Case No. 3:07-cv-00304-LRH-WGC
6                                             Petitioner, ORDER
             v.
7
     E.K. MCDANIEL, et al.,
8
                                          Respondents.
9
10           This counseled habeas matter is pending before the Court for merits review. Current

11   counsel was appointed while this action was on appeal before the Ninth Circuit. As the record

12   reflects, the operative petition is petitioner’s original, pro se petition, despite the fact that petitioner

13   was previously represented by counsel in this matter and prior federal counsel was given leave to

14   file an amended petition on his behalf. In his reply, petitioner asserts that his prior federal counsel

15   inadequately represented him and argues that “any shortfalls in [the] original pro per petition must

16   be excused for lack of meaningful access to legal resources, or [petitioner] must be able to use this

17   Reply brief and/or a future supplemental petition to cure any alleged errors in pleading his habeas

18   claims herein.” (ECF No. 127 at 5). The Court understands petitioner to be asking for leave to
19   amend his petition, albeit in the incorrect manner. Nevertheless, in light of the history of this

20   particular case, the Court is considering granting petitioner’s request. However, respondents

21   should have an opportunity to respond to petitioner’s request. IT IS THEREFORE ORDERED

22   that, within twenty days of the date of this order, respondents shall file a response to petitioner’s

23   request to amend the petition.

24           IT IS SO ORDERED.

25           DATED this 21st day of February, 2019.

26                                                              LARRY R. HICKS
                                                                UNITED STATES DISTRICT JUDGE
27

28                                                        1
